Citation Nr: 0018026	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-01 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hospital and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder to include brain trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Hospital and Regional 
Office Center (HROC) in Sioux Falls, South Dakota.

The Board notes that the veteran failed to report for his 
personal hearing scheduled in December 1997.  


FINDINGS OF FACT

1.  In an April 1976 rating decision, the VAHROC denied 
service connection for paranoid-type schizophrenia.  In a May 
1990 decision, the VAHROC denied service connection for a 
nervous disorder, including paranoid-type schizophrenia and 
an organic delusional disorder, claimed as the result of 
exposure to nerve gas in service.  Finally, in a December 
1990 rating decision, the VAHROC denied service connection 
for schizophrenia and brain damage claimed as the result of a 
head injury in service.    

2.  In a February 1994 decision on appeal, the Board held 
that a neuropsychiatric disorder, to include paranoid 
schizophrenia, a seizure disorder, and chronic brain 
syndrome, was not incurred or aggravated during active duty 
service.  The Board also determined that neither paranoid 
schizophrenia nor a chronic neurological disorder could be 
presumed to have been incurred in service.

3.  Evidence received since the February 1994 Board decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  There is no competent medical evidence of a nexus between 
the veteran's current psychiatric and neurologic disorders 
and his period of active duty service or some incident 
thereof.    


CONCLUSIONS OF LAW

1.  The February 1994 Board decision, which subsumes the 
VAHROC's decisions of April 1976, May 1990, and December 
1990, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104 (1999).

2.  New and material evidence has been received since the 
February 1994 Board decision to reopen the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
to include brain trauma.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

3.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder to include brain trauma is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

In an April 1976 rating decision, the VAHROC denied service 
connection for paranoid-type schizophrenia.  Thereafter, the 
veteran attempted to reopen his claim.  In a May 1990 
decision, the VAHROC denied service connection for a nervous 
disorder, including paranoid-type schizophrenia and an 
organic delusional disorder, claimed as the result of 
exposure to nerve gas in service.  Finally, in a December 
1990 rating decision, the VAHROC denied service connection 
for schizophrenia and brain damage claimed as the result of a 
head injury in service.    

In a February 1994 decision on appeal, the Board found that a 
neuropsychiatric disorder, to include paranoid schizophrenia, 
a seizure disorder, and chronic brain syndrome, was not 
incurred or aggravated during active duty service.  The Board 
also determined that neither paranoid schizophrenia nor a 
chronic neurological disorder could be presumed to have been 
incurred in service.  Therefore, the Board's February 1994 
decision, which subsumes the VAHROC's decisions of April 
1976, May 1990, and December 1990, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (1999).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.        

In the February 1994 decision, the Board determined that a 
psychiatric disorder, including paranoid schizophrenia, 
organic brain syndrome, and a seizure disorder, was not 
incurred or aggravated, and could not be presumed to have 
been incurred, in service.  The evidence of record at the 
time of the February 1994 Board decision includes the 
veteran's service medical records and service personnel 
records, medical records from Yankton State Hospital, records 
of VA hospitalizations and outpatient treatment, an excerpt 
from the book Future Fire, statements from the veteran 
including testimony from the January 1991 hearing at the RO, 
reports of VA examinations in July 1992 and September 1992, 
and the report of a VA medical opinion dated in June 1993.   

Evidence received since the February 1994 Board decision 
consists of the report of an August 1996 VA psychological 
evaluation, copies of service medical records dated in 1971, 
a statement from a VA physician dated in June 1997, a June 
1998 statement signed by the veteran's mother and two 
brothers, the report of the August 1998 VA examination, the 
September 1998 report from a board of three VA psychiatrists 
and psychologists, and the transcript of the veteran's 
hearing before a member of the Board in July 1999.  

Initially, the Board finds that the copies of the 1971 
service medical are merely duplicates of evidence of record 
and considered for the February 1994 Board decision, and are 
therefore not new.  In addition, a significant portion of the 
veteran's July 1999 testimony is cumulative of statements 
offered during his January 1991 personal hearing.  However, 
the Board finds that the remaining evidence, particularly the 
June 1997 VA doctor statement, the August 1998 VA examination 
report, and the September 1998 VA medical opinion are new and 
significant to the veteran's claim such that consideration 
with all the evidence of record is required.  38 C.F.R. § 
3.156(a).  Therefore, as there is new and material evidence, 
the claim is reopened.  38 U.S.C.A. § 5108; Winters, 12 Vet. 
App. at 206.


Service Connection for a Psychiatric Disorder to Include 
Brain Trauma

As discussed above, the Board has reopened the veteran's 
claim for service connection for a psychiatric disorder to 
include brain trauma.  The Board must now proceed to evaluate 
the claim based on all the evidence of record.  Winters, 12 
Vet. App. at 206.  As a preliminary matter, the Board notes 
that the veteran has had ample opportunity to submit evidence 
and argument on his claim and will therefore not be 
prejudiced by the Board's consideration of his claim at this 
time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including epilepsies, other organic 
diseases of the nervous system, and psychoses).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).
  
In this case, the evidence of record shows a long-standing 
diagnosis of paranoid schizophrenia.  Therefore, there is a 
current disability for purposes of satisfying the first 
requirement of a well grounded claim with respect to the 
claim for a psychiatric disorder.  

The evidence is less clear concerning the veteran's claim for 
brain trauma.  The report of the August 1996 VA 
neuropsychological testing indicates that the results 
suggested left hemisphere dysfunction, most likely involving 
the frontal and temporal areas.  Similar testing performed in 
May 1985 suggested the presence of a static, focalized lesion 
in the left temporal-parietal area.  In addition, a VA 
discharge summary from January 1990 shows a diagnosis of 
organic delusional disorder.  However, the July 1992 VA 
neurology examination report shows no neurological diagnosis, 
and the September 1992 VA neurology examination report rules 
out the presence of a seizure disorder.  Similarly, the 
August 1998 VA examination report yields no diagnosis of any 
current neurological disorder.  Given the state of the 
evidence, the Board will assume, but necessarily decide, that 
there is some current organic brain disorder or trauma.        
 
As to the second requirement of a well grounded claim, the 
veteran asserts both that he suffered a head injury in 
service and that he was exposed to nerve gas while stationed 
at Dugway Proving Ground in service.  As the Board is 
currently assessing whether the veteran's claim is well 
grounded, the truthfulness of his assertions is presumed.  
Arms, 12 Vet. App. at 193; Robinette, 8 Vet. App. at 75; 
King, 5 Vet. App. at 21.  On this point, the Board observes 
that the veteran's service medical records reflect a 
complaint of being struck on the skull with a tire iron in 
October 1971.  In addition, the veteran submitted an excerpt 
of the book Future Fire, which indicated that Dugway Proving 
Ground was used for testing biological and chemical weapons.  
Service personnel records show that the veteran was stationed 
at Dugway Proving Ground from April 1971 to April 1972.    

The Board notes here that, although the veteran is diagnosed 
as having paranoid schizophrenia, the evidence does not 
demonstrate compensable disability within one year from the 
veteran's separation from service.  Specifically, a June 1993 
VA medical opinion secured by the Board found no objective of 
psychosis before September 1974, over two years after 
separation from service, when the evidence shows the initial 
diagnosis of paranoid schizophrenia.  To the extent that the 
September 1998 VA medical opinion may suggest that the 
veteran manifested prodromal symptoms of schizophrenia in 
service, the Board emphasizes that the presumption requires 
manifestation of the disorder to a compensable degree.  The 
record does not support such a finding in this case.  
Similarly, there is no evidence to support a finding of 
compensable organic brain disorder until many years after 
service.  Therefore, the presumption of in-service incurrence 
is not applicable for either claimed disorder.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).        

Ultimately, the Board finds that the veteran's claim is not 
well grounded because there is no competent medical evidence 
of a nexus between his schizophrenia and organic brain 
disorder and active duty service or any incident or injury 
therein.  That is, there is no competent medical evidence 
that establishes a link between the veteran's current 
disorders and the head injury documented in service, the 
alleged exposure to nerve gas, or his period of active duty 
service in general.  Absent such evidence, the claim cannot 
be well grounded.  Epps, 126 F.3d at 1468.         

The report of the August 1996 VA neuropsychological testing 
indicates that the possible causes of the left hemisphere 
dysfunction were "traumatic brain injury he suffered, 
exposure to VX Nerve Gas while in the Army, and inhalant 
abuse."  Review of the entire report reveals that, with 
respect to the traumatic brain injury and exposure to nerve 
gas, the conclusion as to possible causes was based solely on 
history as reported by the veteran, rather than on a review 
of the veteran's medical records.  Medical history provided 
by a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In the June 1997 statement, the VA doctor indicates that the 
veteran's head injury shown in October 1971 service medical 
records was not inconsistent with traumatic brain injury.  
The Board finds that this opinion, with the language "not 
inconsistent with," essentially equates to an opinion that 
the in-service head injury "could" or "may" have resulted 
in brain trauma.  Such a statement, particularly considering 
the general terms used, is too speculative to render the 
claim plausible.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Lee 
v. Brown, 10 Vet. App. 336, 339 (1997).

In the same statement, the VA physician also indicated that 
the findings from the August 1996 psychometric tests were 
similar to results from veterans who were exposed to toxins 
in the Persian Gulf.  Given that the veteran never served in 
the Persian Gulf and claims exposure to VX nerve gas rather 
than a "toxin," this statement does not make the veteran's 
claim plausible.  

Moreover, in the subsequent September 1998 opinion based on 
review of the veteran's complete record, the same VA doctor 
along with two VA psychiatrists indicated that they were 
unable to determine whether the veteran's neuropsychological 
deficits were caused by the head injury or by the veteran's 
long history of inhalant and alcohol abuse.  In addition, 
they opined that his symptoms could not be associated with 
nerve gas exposure, which would likely produce death or 
profound symptoms of cholinergic poisoning.  Their conclusion 
was that the veteran's symptoms probably resulted from a 
combination of polysubstance abuse and what were very likely 
prodromal symptoms of schizophrenia.

In the excerpt from Future Fire, the author indicated that 
doses of the VX nerve gas that were not actually lethal often 
resulted in psychological and neurological disorders.  The 
Board acknowledges that, in certain circumstances, medical 
treatise evidence may be sufficient to establish 
plausibility.  Sacks v. West, 11 Vet. App. 314, 317 (1998); 
Wallin v. West, 11 Vet. App. 509, 513 (1998).  In this case, 
however, there is no indication that this book is a medical 
treatise or text, or that the information related therein was 
secured from a medical treatise or text.  Therefore, the 
Board finds that this general statement as to sequelae of 
non-lethal gas exposure is not competent medical evidence of 
a nexus required for a well grounded claim.      

In his July 1999 hearing testimony and prior statements, the 
veteran asserts that he has experienced continuous 
psychiatric and/or neurological symptoms since active 
service.  Continuity of symptomatology after service can be a 
basis for establishing service connection.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 496-97.  However, the Board 
emphasizes that the provisions of 38 C.F.R. § 3.303(b) do not 
relieve a veteran of the burden of providing a medical nexus 
in order to establish a well grounded claim.  Rather, a 
veteran diagnosed with a chronic disorder must still provide 
a medical nexus between the current disorder and the putative 
continuous symptomatology.  Voerth v. West, 13 Vet. App. 117, 
120 (1999); McManaway v. West, 13 Vet. App. 60, 66 (1999). 

Finally, there is no evidence to suggest that the veteran is 
trained in medicine or psychiatry.  As a lay person, he is 
competent to relate and describe symptoms, but he is not 
competent to offer an opinion on matters that require medical 
knowledge, such as a diagnosis or a determination of 
etiology.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Therefore, the veteran's personal belief, 
however fervent, that his current disorders are related to 
service is not competent medical evidence required for 
establishing a well grounded claim. 

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a psychiatric disorder to include brain 
trauma.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 
F.3d at 1468.  Therefore, the duty to assist is not triggered 
and VA has no obligation to further develop the veteran's 
claim.  Epps, 126 F.3d at 1469; Morton, 12 Vet. App. at 486; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

The Board acknowledges that the February 1994 Board decision 
contained the general finding that the veteran's claim was 
well grounded and evaluated the veteran's claim on the 
merits.  However, with all due respect to the signing 
members, the Board's current review of the complete record 
fails to disclose the requisite medical evidence of a nexus 
between the veteran's psychiatric disorders and service or 
any incident thereof.  

If the veteran wishes to complete his application for service 
connection for a psychiatric disorder to include brain 
trauma, he should submit competent medical evidence that 
shows that he is currently diagnosed with a psychiatric or 
other disorder that is in some way related to service.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 


ORDER

Service connection for a psychiatric disorder to include 
brain trauma is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



